Case 1:16-cv-03311-ELH Document 133-3 Filed 01/27/21 Page 1 of 7

                                                                   Page 1
                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND
     -------------------------------X
     MARYLAND SHALL ISSUE, INC.,            :
     et al.,                                :
                                            :   Case No:
                 Plaintiffs                 :   16-cv-3311-MJG
                                            :
                        -vs-                :   Pages 1 - 205
                                            :
     LAWRENCE HOGAN, in his                 :
     capacity of Governor of                :
     Maryland, et al.,                      :
                                            :
                 Defendants                 :
     -------------------------------X



                Deposition of James P. Russell, Jr.
                          Baltimore, Maryland
                         Monday, June 11, 2018




     Reported by:     Kathleen M. Vaglica, RPR, RMR
     Job No:    409351


                         MAGNA LEGAL SERVICES
                             (866) 624-6221




                                                                   EXHIBIT
                                                                      2
 Case 1:16-cv-03311-ELH Document 133-3 Filed 01/27/21 Page 2 of 7

                                                                    Page 11
1     among whom?

2           A.    Maryland State Police.         Sworn personnel

3     within the Maryland State Police.           Sorry about that.

4           Q.    That's okay.      Just trying to clarify for

5     the record.     Now, were you asked to provide any

6     written report?

7           A.    Yes, sir.

8           Q.    All right.      And in addition to being a

9     firearms instructor and a law enforcement officer,

10    do you have any other areas of expertise that are,

11    pertain to the opinions you're going to give in this

12    case?

13          A.    To just do my 13 years of being on a live

14    firing range, as well as -- when you say my other

15    instructor certifications, dealing with anything

16    outside the realm of firearms?

17          Q.    Yes.

18          A.    I can start listing those off as well, and

19    I provided those, I believe, to AG Katz in regard to

20    my certifications as a Maryland State Police

21    defensive tactics instructor.

22          Q.    Okay.
 Case 1:16-cv-03311-ELH Document 133-3 Filed 01/27/21 Page 3 of 7

                                                                    Page 20
1     that support your written report which we've marked

2     as Exhibit 126?

3                 MR. SCOTT:      Objection to form.       You can

4     answer.

5                 THE WITNESS:      In regards to authorities?

6     BY MR. SWEENEY:

7           Q.    Yes.

8           A.    And public safety laws?

9           Q.    Maryland law.      Any authority you're

10    relying on other than what we've already marked and

11    talked about this morning.

12                MR. SCOTT:      Objection.     You can answer,

13    unless I tell you not to.         Go ahead and answer.

14                THE WITNESS:      Yes, sir.     Just due to my

15    prior training and experience in regards to Maryland

16    law and Maryland statute in regard, as well as

17    public safety.

18    BY MR. SWEENEY:

19          Q.    All right.      Have you, yourself, conducted

20    any kind of study regarding firearm use and its

21    relationship to public safety?

22          A.    I've never conducted any studies, no, sir.
 Case 1:16-cv-03311-ELH Document 133-3 Filed 01/27/21 Page 4 of 7

                                                                    Page 93
1     another set of eyes and ears.

2           Q.    And do you have any information on how

3     many individuals qualified for the training required

4     by the 77R by taking an NRA pistol course or similar

5     course as opposed to the online video?

6           A.    No, sir, I'm not.

7           Q.    Do you know if anybody has done any study

8     about whether or not any individuals who took only

9     the online video as opposed to having taken one of

10    the other courses of instruction like the NRA pistol

11    course have any different outcome in terms of

12    accidental discharge or safe use of firearms?

13          A.    I'm not familiar with any studies, but I

14    can just tell you through my time on the range and

15    watching the live fire and also the portions that we

16    talk about for the firearm safety is that there's a

17    lot of issues that get uncovered at that range when

18    they started dealing with the weapon.

19          Q.    Now, the vast majority of your experience

20    as a firearms instructor is with law enforcement

21    officers, primarily Maryland State Police and also

22    retired law enforcement officers; correct?
 Case 1:16-cv-03311-ELH Document 133-3 Filed 01/27/21 Page 5 of 7

                                                                    Page 136
1     have accidental shootings; correct?            We talked about

2     that?

3           A.    Yes, there's been accidental shootings

4     among the sworn personnel and LEOSA.

5           Q.    And do you have any information or data

6     that the HQL training has reduced the number of

7     straw purchases in Maryland?

8           A.    No, sir, I do not have any information.

9           Q.    Do you have any information about whether

10    the HQL training has reduced the number of convicted

11    felons in possession of handguns in Maryland?

12          A.    No, sir, I don't have that information.

13          Q.    Do you have any information about whether

14    the HQL training has reduced the number of

15    disqualified persons in possession of handguns in

16    Maryland?

17          A.    No, sir.

18          Q.    Do you have any information on whether the

19    training has had any effect on compliance with

20    Maryland firearms storage law?

21          A.    No, sir, I don't have any data, but I can

22    go back, once again, and talk about the experiences
 Case 1:16-cv-03311-ELH Document 133-3 Filed 01/27/21 Page 6 of 7

                                                                    Page 137
1     that I've had on the range and in the classroom

2     setting in regards to the questions that are being

3     presented that fulfills that portion of it, the

4     safety portion of it, that they wouldn't have

5     received in a video and follow-up questions.

6                 Like I said, I'll use the example of

7     helping obtain a safe, you know.           I'll lead them to

8     Cabela's, the safes that I think are most

9     appropriate for the amount of weapons that they are

10    using and stuff like that.         That wouldn't be, you

11    know, they don't have that information on the video.

12          Q.    And that's based solely on the feedback

13    you get from questioning by your students in your

14    HQL classes?

15          A.    Just as a result of, correct, it would be

16    in there in person.

17          Q.    And do you provide quizzes to your

18    students in your classes on the HQL?

19          A.    Quizzes, no, sir.

20          Q.    Any other test of their learning in the

21    classroom?

22          A.    Just like I said, sender/receiver
 Case 1:16-cv-03311-ELH Document 133-3 Filed 01/27/21 Page 7 of 7

                                                                    Page 166
1     of a big pick-up truck.        We were working on the

2     vehicles, and I was standing outside of it when it

3     went off, outside the vehicle when it went off.                 So

4     that's one I did observe.         My ears are still

5     ringing.

6           Q.     I understand.     Have you or any member of

7     your family ever been personally affected by gun

8     violence or the victim of any type of gun crime?

9           A.     No, sir.

10          Q.    You don't have any idea how many

11    accidental discharges occur in Maryland either

12    before or after the HQL requirement, do you?

13          A.    No, sir, I do not.        I don't know how you'd

14    track that.     Good question.       How many happened at a

15    range?

16          Q.    I have no idea.       I got your two-page

17    summary that said you were telling me there was a

18    reduction.     I don't know how you track it.           You

19    agree with me that pretty much would be impossible

20    to track, don't you?

21                MR. SCOTT:      Objection.

22                THE WITNESS:      I wouldn't say it's
